
	

114 HR 4180 RH: Fraud Reduction and Data Analytics Act of 2015
U.S. House of Representatives
2015-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 320
		114th CONGRESS
		2d Session
		H. R. 4180
		[Report No. 114–419]
		IN THE HOUSE OF REPRESENTATIVES
		
			December 3, 2015
			Mr. Meadows (for himself and Mr. Connolly) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		February 9, 2016Additional sponsors: Mr. Mulvaney and Ms. Duckworth
			February 9, 2016
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To improve Federal agency financial and administrative controls and procedures to assess and
			 mitigate fraud risks, and to improve Federal agencies’ development and use
			 of data analytics for the purpose of identifying, preventing, and
			 responding to fraud, including improper payments.
	
	
 1.Short titleThis Act may be cited as the Fraud Reduction and Data Analytics Act of 2015. 2.DefinitionsIn this Act—
 (1)the term agency has the meaning given the term in section 551 of title 5, United States Code; and (2)the term improper payment has the meaning given the term in section 2(g) of the Improper Payments Information Act of 2002 (31 U.S.C. 3321 note).
			3.Establishment of financial and administrative controls relating to fraud and improper payments
			(a)Guidelines
 (1)In generalNot later than 90 days after the date of enactment of this Act, the Director of the Office of Management and Budget, in consultation with the Comptroller General of the United States, shall establish guidelines for agencies to establish financial and administrative controls to identify and assess fraud risks and design and implement control activities in order to prevent, detect, and respond to fraud, including improper payments.
 (2)ContentsThe guidelines described in paragraph (1) shall incorporate the leading practices identified in the report published by the Government Accountability Office on July 28, 2015, entitled Framework for Managing Fraud Risks in Federal Programs.
 (3)ModificationThe Director of the Office of Management and Budget, in consultation with the Comptroller General of the United States, may periodically modify the guidelines described in paragraph (1) as the Director and Comptroller General may determine necessary.
 (b)Requirements for controlsThe financial and administrative controls required to be established by agencies under subsection (a) shall include—
 (1)conducting an evaluation of fraud risks and using a risk-based approach to design and implement financial and administrative control activities to mitigate identified fraud risks;
 (2)collecting and analyzing data from reporting mechanisms on detected fraud to monitor fraud trends and using that data and information to continuously improve fraud prevention controls; and
 (3)using the results of monitoring, evaluation, audits, and investigations to improve fraud prevention, detection, and response.
				(c)Reports
 (1)In generalExcept as provided in paragraph (2), for each of the first 3 fiscal years beginning after the date of enactment of this Act, each agency shall submit to Congress, as part of the annual financial report of the agency, a report on the progress of the agency in—
 (A)implementing— (i)the financial and administrative controls required to be established under subsection (a);
 (ii)the fraud risk principle in the Standards for Internal Control in the Federal Government; and (iii)Office of Management and Budget Circular A–123 with respect to the leading practices for managing fraud risk;
 (B)identifying risks and vulnerabilities to fraud, including with respect to payroll, beneficiary payments, grants, large contracts, and purchase and travel cards; and
 (C)establishing strategies, procedures, and other steps to curb fraud. (2)First reportIf the date of enactment of this Act is less than 180 days before the date on which an agency is required to submit the annual financial report of the agency, the agency may submit the report required under paragraph (1) as part of the following annual financial report of the agency.
				4.Working group
 (a)EstablishmentNot later than 180 days after the date of enactment of this Act, the Office of Management and Budget shall establish a working group to improve—
 (1)the sharing of financial and administrative controls established under section 3(a) and other best practices and techniques for detecting, preventing, and responding to fraud, including improper payments; and
 (2)the sharing and development of data analytics techniques. (b)CompositionThe working group established under subsection (a) shall be composed of—
 (1)the Controller of the Office of Management and Budget, who shall serve as Chairperson; (2)the Chief Financial Officer of each agency; and
 (3)any other party determined to be appropriate by the Director of the Office of Management and Budget, which may include the Chief Information Officer, the Chief Procurement Officer, or the Chief Operating Officer of each agency.
 (c)ConsultationThe working group established under subsection (a) shall consult with Offices of Inspectors General and Federal and non-Federal experts on fraud risk assessments, financial controls, and other relevant matters.
 (d)MeetingsThe working group established under subsection (a) shall hold not fewer than 4 meetings per year. (e)PlanNot later than 270 days after the date of enactment of this Act, the working group established under subsection (a) shall submit to Congress a plan for the establishment and use of a Federal interagency library of data analytics and data sets, which can incorporate or improve upon existing Federal resources and capacities, for use by agencies and Offices of Inspectors General to facilitate the detection, prevention, and recovery of fraud, including improper payments.
			
	
		February 9, 2016
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
